Citation Nr: 18100061
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-00 022
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to an initial disability rating of hearing loss of the right ear in excess of noncompensable is remanded for additional development.
INTRODUCTION
The Veteran had honorable active duty service with the United States Navy from August 1973 to August 1975, October 1975 to October 1979 and from April 1983 to October 1996.  The Veteran is a Gulf War Era Veteran who also served during Peace Time.
This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granting service connection for hearing loss of the right ear and assigning a noncompensable (0 percent) disability evaluation, effective as of February 19, 2009.  
This case was previously before the Board in August 2014, December 2014, and November 2017.  
In August 2014, this case was remanded to obtain a new VA examination due to the Veterans reports suggesting that his hearing was worsening.  A VA examination concerning the severity of the Veterans hearing was conducted in September 2014.  
In December 2014, this case was remanded for adjudication of the Veterans claim for entitlement to service connection for left ear hearing loss, as the Board found that the issues of left hearing loss service and evaluation of the Veterans service-connected right ear hearing loss were inextricably intertwined.  The RO issued a rating decision in December 2015 denying service connection for the Veterans left ear hearing loss.  A Notice of Disagreement was not timely filed.  As such, the December 2015 is final and the Board has no jurisdiction over the issue of left ear hearing loss.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
In November 2017, this case was remanded for the issuance of a supplemental statement of the case (SSOC).  The SSOC was issued to the Veteran in December 2017.
The Board finds that, as detailed above, the directives of each of the Boards prior remands have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has been returned to the Board for appellate consideration.  Id.
As discussed below, the Board unfortunately finds that another remand is necessary for further development.
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

 
REMAND
The Veteran claims entitlement to increased initial disability rating for his service-connected right ear hearing loss, in excess of noncompensable.  Although the Board sincerely regrets the additional delay that this may cause, further development is necessary prior to adjudicating this claim.
VAs duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of severity of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
The Board notes that the Veteran was last afforded a VA examination to assess the severity of his bilateral hearing loss in September 2014.  Since that examination, the record reflects that the Veterans hearing loss may have increased in severity.  Specifically, the Veterans representative asserted in the Informal Hearing Presentation that the Veteran had not had a VA examination since September 2014 and that the Veteran maintains that the severity of his hearing loss impacts his ability to maintain gainful employment, as well as his quality of life in activities of daily living.  See Appellate Brief, dated February 2018.  The Board finds that this is an implicit assertion of worsening hearing of the right ear.  The Board notes that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be afforded another examination on remand.  See 38 C.F.R. § 3.159 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).
The matter is REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right ear hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including Maryland CNC testing and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file.
The examiner must comment on the severity of the Veterans service-connected hearing loss disability.  He or she should discuss the effect of the disability on the Veterans occupational functioning and daily activities.  All lay assertions describing the impact of the Veterans right ear hearing loss should be noted and discussed in the examination report. 
3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel

